EXHIBIT 10.7

EXECUTION COPY

Visant Holding Corp.

Marc L. Reisch

Amended and Restated Supplemental Executive Retirement Plan



--------------------------------------------------------------------------------

CONTENTS

 

Table of Contents

 

            Page   ARTICLE I INTRODUCTION      2    ARTICLE II DEFINITIONS     
2    ARTICLE III VESTING OF BENEFITS      5   

3.01

   Vesting of Retirement Benefit      5    ARTICLE IV AMOUNT OF BENEFITS      5
  

4.01

   Retirement Benefit      5    ARTICLE V MANNER OF PAYMENT OF BENEFITS      5
  

5.01

   Time and Form of Payment of Retirement Benefit      5    ARTICLE VI
POST-TERMINATION MEDICAL BENEFITS      5   

6.01

   Post-Termination Medical Benefits; Amendment to Top Hat SERP      5   

6.02

   Amendment to Top Hat SERP      6    ARTICLE VII MISCELLANEOUS PROVISIONS     
6   

7.01

   Tax Withholding      6   

7.02

   Funding      6   

7.03

   ERISA Status      8   

7.04

   Assignment      8   

7.05

   Employment Rights      8   

7.06

   Administration      8   

7.07

   Incompetent Persons      9   

7.08

   Amendment/Termination of the Plan      9   

7.09

   Joint and Several Liability; Successors      9   

7.10

   Governing Law; Dispute Resolution; Section 409A      10   

7.11

   Construction      11   



--------------------------------------------------------------------------------

ARTICLE I

INTRODUCTION

This Marc L. Reisch Amended and Restated Supplemental Executive Retirement Plan
(the “Plan”), originally established and effective as of May 17, 2010 (the
“Original Effective Date”), is hereby effective as of December 31, 2012 (the
“Effective Date”), and has been established and shall be maintained for Marc L.
Reisch (the “Participant”) by Visant Holding Corp. (“VHC”). This Plan is
intended to be a non-qualified “top hat” plan for purposes of ERISA and is
intended to comply with Section 409A of the Code.

ARTICLE II

DEFINITIONS

 

2.01 As used herein, the terms set forth below shall have the meanings
indicated:

 

  (a) Additional Percentage shall mean 2.0% of the Average Compensation.

 

  (b) Affiliates shall have the meaning assigned to such term under the
Employment Agreement.

 

  (c) Annual Bonus shall have the meaning assigned to such term under the
Employment Agreement.

 

  (d) Average Compensation shall mean the average of the sums of each of the
Participant’s Base Salary plus cash Annual Bonus (excluding any transaction,
signing or other non-recurring special bonuses) paid or payable to the
Participant in respect of the last five full Fiscal Years ending December 31,
2012 (including the Fiscal Year ending on or about December 31, 2012), with any
such sums paid or payable in respect of any partial Fiscal Years being
annualized for such full Fiscal Years.

 

  (e) Base Salary shall have the meaning assigned to such term under the
Employment Agreement.

 

  (f) Beneficiary shall mean the Participant’s Spouse or, if the Participant has
no Spouse, the Participant’s estate.

 

  (g) Board shall mean the Board of Directors of VHC or any successor thereto
and, absent any such successor, the Board of Directors of Jostens, Inc.

 

  (h) Cause shall have the meaning assigned to such term under the Employment
Agreement.

 



--------------------------------------------------------------------------------

  (i) Change of Control shall mean (i) the sale (in one transaction or a series
of transactions) of all or substantially all of the assets of VHC to a “person”
(as defined below) who is not an Investor (as such term is defined in the
Employment Agreement) or an Affiliate of any of the Investors; (ii) a sale (in
one transaction or a series of transactions) by the Investors or any of their
respective Affiliates resulting in more than 50% of the voting stock of VHC
being held by a “person” or “group” (as such terms are used in the Securities
Exchange Act of 1934, as amended) that does not include either of the Investors
or any of their respective Affiliates; or (iii) a merger or consolidation of VHC
into another person which is not an Affiliate of either of the Investors; if and
only if any such event listed in clauses (i) through (iii) above results in the
inability of any of the Investors to elect a majority of the Board or the board
of directors of the resulting entity.

 

  (j) Code shall mean the Internal Revenue Code of 1986 as amended.

 

  (k) Company shall mean VHC, Jostens and their Affiliates.

 

  (l) Company Retirement Plans shall mean the Jostens Pension Plan C, Jostens
ERISA Excess Plan and the Top Hat SERP, collectively.

 

  (m) Date of Termination shall have the meaning assigned to such term under the
Employment Agreement.

 

  (n) Disability shall have the meaning assigned to such term under the
Employment Agreement.

 

  (o) Employment means the Participant’s employment with the Company, which
shall be deemed to terminate as of the date on which the Participant has a
“separation from service” with the Company within the meaning of Section 409A of
the Code.

 

  (p) Employment Agreement means the Second Amended and Restated Employment
Agreement dated May 17, 2010, by and between VHC, Jostens and the Participant,
as may be amended from time to time with the written consent of the parties
thereto.

 

  (q) Employment Term shall have the meaning assigned to such term under the
Employment Agreement.

 

  (r) Fiscal Year shall mean any given fiscal year of VHC (and any successor
thereto).

 

  (s) Good Reason shall have the meaning assigned to such term under the
Employment Agreement.

 

  (t) Jostens shall mean Jostens, Inc.

 



--------------------------------------------------------------------------------

  (u) Jostens Pension Plan C means the Jostens Pension Plan C (taking into
account the merger of the Jostens Pension Plan D into the Jostens Pension Plan
C, including, without limitation, the benefits formula applicable to the
Participant thereunder).

 

  (v) Participant means Marc L. Reisch.

 

  (w) Plan means this Marc L. Reisch Amended and Restated Supplemental Executive
Retirement Plan, as may be amended from time to time with the written consent of
the Participant.

 

  (x) Post-Termination Medical Benefits shall mean the benefits described in
Section 6.01 herein.

 

  (y) Retirement Benefit means the annual retirement benefit due under this Plan
from the Company, payable to the Participant. The Retirement Benefit shall be
equal to:

(1) 10% of the Participant’s Average Compensation, plus

(2) the Additional Percentage for each additional full Fiscal Year occurring
after the Service Date during which the Participant remained employed with the
Company through December 31, 2012, plus

(3) a prorated portion of the Additional Percentage for any period of a Fiscal
Year during which the Participant remained employed with the Company occurring
after the Service Date through December 31, 2012 that is less than twelve months
(with such prorated portion determined based on the number of days in such
period of employment relative to the number of days in such Fiscal Year), minus

(4) the present value of the annual aggregate amount of any benefit(s) payable
to the Participant under any of the Company Retirement Plans, as determined
using the actuaral assumptions used for purposes of determining a lump sum
payment under the Jostens Pension Plan C, as in effect on December 31, 2012.

 

  (z) Section 409A shall mean Section 409A of the Code, and any related
regulations or other guidance issued thereunder.

 

  (aa) Service Date shall mean December 31, 2009.

 

  (bb) Spouse shall mean the person to whom the Participant is married as of the
date of his death.

 



--------------------------------------------------------------------------------

  (cc) Top Hat SERP shall mean the Amended and Restated Supplemental Executive
Retirement Agreement, dated as of December 31, 2012, by and between VHC and
Participant.

ARTICLE III

VESTING OF BENEFITS

 

3.01 Vesting of Retirement Benefit

The Participant’s right to the Retirement Benefit under the Plan is 100% vested
as of the Original Effective Date.

ARTICLE IV

AMOUNT OF BENEFITS

 

4.01 Retirement Benefit

Upon any Date of Termination of the Participant’s Employment after the Service
Date, the Participant shall be entitled to receive the Retirement Benefit,
payable at the time set forth under Section 5.01.

ARTICLE V

MANNER OF PAYMENT OF BENEFITS

 

5.01 Time and Form of Payment of Retirement Benefit

The Participant’s Retirement Benefit under the Plan shall be paid to the
Participant (or to the Participant’s Beneficiary following the date of the
Participant’s death) in the form of a lump sum payment on the earlier of (i) the
date the Participant achieves age sixty-five (65) or (ii) a date that is within
90 days following the date of the Participant’s death. No other timing or form
of payment will be permitted.

ARTICLE VI

POST-TERMINATION MEDICAL BENEFITS; AMENDMENT TO TOP HAT SERP

 

6.01 Post-Termination Medical Benefits

Immediately upon the Participant’s termination of employment for any reason
(including due to the Participant’s death or Disability or by virtue of the
Company’s failure to renew the Employment Term at any time), the Participant

 



--------------------------------------------------------------------------------

and his dependents shall be provided with medical benefits (either through
continued participation in the Company’s medical insurance plans or through the
Company’s purchase of a medical insurance program solely for the benefit of the
Participant and his dependents), on the same terms as would have applied had
Participant continued to be employed with the Company under the terms of
Section 6(a) of the Employment Agreement. The foregoing benefits shall be
provided to the Participant and his dependents until the earlier to occur of
(x) the date on which the Participant attains age sixty-five (65) or (y) the
date the Participant becomes eligible to receive medical benefits under the
terms and conditions of another employer’s medical benefits plan; provided,
however, that if the Participant’s employment is terminated on account of his
death, his Spouse shall be entitled to receive the Post-Termination Medical
Benefits until the date on which the Participant would, but for his death, have
attained age sixty-five (65).

 

6.02 Amendment and Restatement of Top Hat SERP

The Top Hat SERP is amended and restated in its entirety in the form attached as
Exhibit A to this Plan.

ARTICLE VII

MISCELLANEOUS PROVISIONS

 

7.01 Tax Withholding

To the extent not previously paid by the Participant, the Company or its agent
shall deduct from the distribution of the Retirement Benefit the amount of
federal and state income or other taxes, if any, that it is required to
withhold. The Participant shall be responsible for the payment of any taxes due
in respect of the Post-Termination Medical Benefits.

 

7.02 Funding

 

  (a)

The Company has contributed cash to an irrevocable grantor trust (such
contribution, the “Funding”) (within the meaning of subpart E, part 1,
subchapter J, chapter 1, subtitle A of the Code, to be construed accordingly)
(the “Grantor Trust”) in an amount equal to the Retirement Benefit, on the last
day of the fourth quarter of Fiscal Year 2010 (either date, the (“Funding
Date”), calculated as if the Funding Date was the Date of Termination. If the
Company executes any definitive agreement that contemplates transactions which,
if consummated, would result in a Change of Control, the Company shall cause the
actuary who performs the actuarial calculations for the Jostens Pension Plan C
(the “Pension Actuary”) to recalculate the amount of the Retirement Benefit as
of the expected date of the Change of Control (the “CIC Date”), assuming that

 



--------------------------------------------------------------------------------

  such CIC Date was the Date of Termination, and to provide the Company with the
estimated amount of any additional cash that would be required to be contributed
to the Grantor Trust in order to cause the Grantor Trust to hold cash in an
amount at least equal to the Retirement Benefit as in effect on the CIC Date
(the “CIC True-Up Amount”).

In addition, at least annually following the occurrence of the Funding Date (or,
if applicable, the CIC Date), the Company shall cause the Pension Actuary to
recalculate the amount of the Retirement Benefit as of the end of each plan year
of the Jostens Pension Plan C (each, a “Plan Year”), assuming that the last day
of such Plan Year was the Date of Termination, and to provide the Company with
the estimated amount, if any, of any additional cash that would be required to
be contributed to the Grantor Trust in order to cause the Grantor Trust to hold
cash in an amount at least equal to the Retirement Benefit as in effect on the
last day of such Plan Year (any such amount, the “Annual True-Up Amount”). On or
as soon as administratively practicable following the last day of each such Plan
Year, the Company shall contribute such Annual True-Up Amount to the Grantor
Trust.

 

  (b) The Company has contributed cash to the Grantor Trust (such contribution,
the “Top Hat Funding”) in an amount equal to the Supplemental Retirement Benefit
(as such term is defined under the Top Hat SERP), on the last day of the fourth
quarter of Fiscal Year 2010 (either date, the (“Top Hat Funding Date”),
calculated as if the Top Hat Funding Date was the Date of Termination. In
addition to the foregoing, the Company shall require the Pension Actuary to
(i) calculate the amount of the Supplemental Retirement Benefit to which the
Participant would be entitled to receive under the Top Hat SERP at each time
that the Pension Actuary is required to recalculate the Retirement Benefit as
provided for in Section 7.02(a), and (ii) provide the Company with the amount,
if any, that would be required to be contributed to the Grantor Trust in order
to cause the Grantor Trust to hold cash in an amount at least equal to such
Supplemental Retirement Benefit amount due under the Top Hat SERP at each such
time. In addition, on or as soon as administratively practicable following each
such time, the Company shall contribute a true-up amount to the Grantor Trust in
respect of such Top Hat SERP benefit amount.

 

  (c) Notwithstanding the provisions of Section 7.02(a) or 7.02(b), however, no
contributions described in Section 7.02(a) or 7.02(b) shall be made at any time
when such contributions would subject the Participant to additional taxation
pursuant to Section 409A(b)(3) of the Code or under the Pension Protection Act
of 2006.

 

  (d)

The Grantor Trust assets are to be used exclusively to pay benefits under the
Plan. However, in the event the Company becomes insolvent or seeks protection
under the bankruptcy laws, the Grantor Trust assets must be

 



--------------------------------------------------------------------------------

  paid over to the Company as provided in the Grantor Trust agreement and will
be subject to the claims of the Company’s general creditors. Neither the
Participant nor his beneficiary shall have any right, title or interest in or to
any investments which the Company may make to aid it in meeting its obligations
hereunder. To the extent that any person acquires a right to receive benefits
from the Company under the Plan, such right shall be no greater than the right
of an unsecured general creditor of the Company.

 

  (e) The terms of the Company’s Grantor Trust contribution obligation shall be
governed by the terms of the aforementioned trust agreement, a copy of which is
attached hereto and is incorporated herein by reference. The Company shall have
the power to direct the trustee of the Grantor Trust to return to the Company or
to divert to others any assets remaining in the Grantor Trust following full
payment of all obligations due in respect of the Retirement Benefit to the
Participant and his Beneficiaries pursuant to the terms of the Plan.

 

7.03 ERISA Status

The Plan is an unfunded promise to pay deferred compensation. It is not intended
to comply with the rules for qualified plans in section 401(a) of the Internal
Revenue Code. The Plan is designed to be exempt from the rules for employee
benefit plans in Title I (except Parts One and Five) of the Employee Retirement
Income Security Act of 1974 (ERISA). Participation in the Plan is limited to a
single highly compensated management employee who qualifies as such under Title
I of ERISA.

 

7.04 Assignment

Except to the extent required by law, neither the Participant nor any other
person shall have the right to assign, pledge, mortgage, transfer or otherwise
encumber benefits under the Plan in advance of actual receipt thereof. The
Company shall not assign any of its obligations hereunder, except as provided in
Section 7.09.

 

7.05 Employment Rights

The Plan is not an employment contract and it creates no right to continue
Employment for any length of time.

 

7.06 Administration

The Board (or its delegate) shall administer the Plan. The Board may adopt any
rules necessary to administer the Plan which are not inconsistent with its
terms. The Board may delegate its authority to administer the Plan.
Notwithstanding anything to the contrary herein, any action taken by the Board
(or its delegatee) under this Section 7.06 may not adversely affect the rights
of the Participant under this Plan as in effect on the Effective Date.

 



--------------------------------------------------------------------------------

7.07 Incompetent Persons

If the Board finds that any person entitled to a benefit under the Plan is
unable to manage his or her affairs because of legal incompetence, the Board, in
its discretion, may pay the benefit due such person to an individual deemed by
the Board to be responsible for the maintenance of such person. Any such payment
constitutes a complete discharge of the Company’s liability under the Plan.

 

7.08 Amendment/Termination of the Plan

Except to the extent this Plan references provisions of the Prior Employment
Agreement or the Employment Agreement, as applicable, this Plan represents the
entire agreement between the Company and Participant. The Company through action
of the Board may amend or terminate the Plan by a written instrument, provided
such amendment or termination may not adversely affect the rights of the
Participant under this Plan as in effect on the Effective Date. An amendment
(including an amendment to terminate the Plan) to the Plan cannot reduce or
eliminate the Participant’s Retirement Benefit, Post-Termination Medical
Benefits or benefit under the Top Hat SERP. No amendment (including an amendment
to terminate the Plan) may be executed or made effective without the
Participant’s written consent.

 

7.09 Joint and Several Liability; Successors

 

  (a) Joint and Several Liability Subject to the provisions of Section 7.09(b)
below, each of VHC and Jostens, Inc. shall be jointly and severally liable for
any obligations of the Company to Participant under this Plan.

 

  (b)

Successors The Plan is binding on the beneficiaries, executor and administrator
of the Participant. This Plan shall be assigned to any successor in interest to
substantially all of the business operations of VHC, and to any successor in
interest to substantially all of the business operations of Jostens. Upon either
such assignment, the rights and obligations of VHC, Jostens and the Company
hereunder shall become the rights and obligations of the applicable successor
person or entity. Further, VHC and Jostens will require any successor (whether,
direct or indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business and/or assets of VHC or Jostens, as
applicable, to assume expressly and agree to perform this Plan in the same
manner and to the same extent that VHC, Jostens and the Company would be
required to perform it if no such succession had taken place. On and after any
such succession, as used in this Plan, the terms “VHC”, “Jostens” and “the
Company” shall mean, respectively, VHC, Jostens, the Company, and any successor
to the business and/or assets of VHC or Jostens, as applicable, which is
required by this Section 7.09(b) to assume and agree to perform this Plan or
which otherwise assumes and agrees to perform this Plan; provided, however, in
the event that any successor, as described

 



--------------------------------------------------------------------------------

  above, agrees to assume this Plan in accordance with the preceding sentence,
as of the date such successor so assumes this Plan, VHC shall cease to be liable
for any of the obligations contained in this Plan.

 

7.10 Governing Law; Dispute Resolution; Section 409A

 

  (a) Governing Law The validity and construction of the Plan is governed by the
laws of the State of New York without giving effect to the principles of
conflicts of law. Further, notwithstanding anything to the contrary herein, the
Plan shall be construed in accordance with the terms of Section 409A, wherever
and to the extent applicable.

 

  (b) Dispute Resolution; Legal Fees In the event of any controversy among the
parties hereto arising out of, or relating to, this Plan which cannot be settled
amicably by the parties, such controversy shall be finally, exclusively and
conclusively settled by mandatory arbitration conducted expeditiously in
accordance with the American Arbitration Association rules, by a single
independent arbitrator. Such arbitration process shall take place within the
Armonk, New York metropolitan area. The decision of the arbitrator shall be
final and binding upon all parties hereto and shall be rendered pursuant to a
written decision, which contains a detailed recital of the arbitrator’s
reasoning. Judgment upon the award rendered may be entered in any court having
jurisdiction thereof. Each party shall bear its own legal fees and expenses,
unless otherwise determined by the arbitrator; provided, however, that on and
after a Change of Control, the Company shall be liable for all legal fees and
expenses incurred by the Participant in connection with any dispute relating to
this Plan, so long as the arbitrator does not determine that any material claims
made by the Participant with respect to this Plan were frivolous or made in bad
faith.

 

  (c)

Section 409A In the event that it is reasonably determined by the Company that,
as a result of Section 409A, any of the payments that Participant is entitled to
under the terms of this Plan or any nonqualified deferred compensation plan (as
defined under Section 409A) may not be made at the time contemplated by the
terms hereof or thereof, as the case may be, without causing Participant to
incur additional taxes, penalties or interest under Section 409A, the Company
will make such payment on the first day that would not result in the Participant
incurring any tax liability under Section 409A, which day, if the Participant is
a “specified employee” within the meaning of Section 409A, shall be the first
day following the six-month period beginning on the date of the Participant’s
Date of Termination. For purposes of Section 409A, references herein to the
Participant’s “termination of employment” shall refer to the Participant’s
“separation from service” with the Company within the meaning of Section 409A.
In addition to the foregoing, in the event of an “asset purchase transaction”
within the meaning of Section 409A, the Company shall not execute any agreement
of the type contemplated under

 



--------------------------------------------------------------------------------

  Treas. Reg. 1.409A-1(h)((4), if applicable, with any buyer, purchaser or other
successor to any of the assets of any member of the Company, that if the
Participant ceases to perform services to the Company or any member thereof in
connection with the sale of any such assets, such cessation from service does
not constitute a “separation from service” within the meaning of Section 409A.

 

7.11 Construction

 

  (a) Interpretation of Plan Any dispute regarding the construction or
interpretation of the language of the Plan shall be resolved in accordance with
the dispute resolution provisions set forth in Section 7.10(b).

 

  (b) Invalidity of Any Provision In the event any provision of the Plan is
declared to be invalid, in whole or in part, such provision is null and void.
The remaining provisions of the Plan are unaffected and remain in full force and
effect. However, the Board, in its discretion may construe the provision in such
a manner that it is valid in the jurisdiction where it is declared to be
invalid.

 

  (c) Enforceability of Any Provision A provision of the Plan which is invalid
in any jurisdiction remains in effect and is enforceable in all jurisdictions in
which the provision is valid.

 



--------------------------------------------------------------------------------

EXECUTION

WHEREFORE, the Company and Participant have executed this Plan on the 31st day
of December, 2012.

 

  VISANT HOLDING CORP. By  

/s/ Marie D. Hlavaty

Its  

SVP

  JOSTENS, INC. By  

/s/ Marie D. Hlavaty

Its  

SVP

  PARTICIPANT  

/s/ Marc L. Reisch

  Marc L. Reisch

 

ATTEST:

/s/ Christine Hoy

 